Citation Nr: 0604505	
Decision Date: 02/16/06    Archive Date: 02/28/06	

DOCKET NO.  04-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brian, Counsel


INTRODUCTION

The veteran had active service from December 1963 to November 
1966.  He served in Vietnam from August 1965 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Atlanta, Georgia, that denied entitlement to the 
benefit sought.  

A review of the evidence discloses that a June 2003 rating 
decision and a March 2004 statement of the case reflected the 
RO based its decision on a de novo review of the entire 
claims file.  Further review of the record shows that service 
connection for PTSD was denied by rating decision dated in 
June 1999.  The veteran was informed of the determination by 
communication dated that same month, but a timely appeal did 
not ensue.  The current reopened claim was received in March 
2003.  The Board is required to conduct an independent new 
and material evidence analysis in a claim involving a final 
decision.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Bernard v. Brown, 8 Vet. App. 1 (1995), affirmed 83 
F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue has been 
restated on the title page to reflect this requirement.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  Service connection for PTSD was denied by an appealed 
rating decision of the RO in June 1999.

3.  Received in March 2003 was a reopened claim for service 
connection for PTSD.  

4.  The evidence received since the June 1999 rating decision 
is not cumulative or redundant and is sufficient, by itself, 
or in connection with evidence previously assembled, so as to 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD.

5.  Currently diagnosed PTSD is reasonably attributable to 
stressors the veteran experienced during active service. 


CONCLUSIONS OF LAW

1.  The June 1999 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).  

2.  Evidence added to the record since the June 1999 rating 
decision is new and material and the claim for entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 and Sub 2005).  This 
law redefines the obligations of VA with respect to the duty 
to assist and imposes on VA certain notification 
requirements.  

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating his claim at this time.  This is so because the 
Board is taking action favorable to the veteran in reopening 
his claim for PTSD, and therefore a decision at this point 
poses no risk or prejudice to the veteran.  See, for example, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the veteran's military personnel records and 
reports of VA outpatient visits over the years have been 
associated with the claims folder.  Further, the veteran 
provided testimony before the undersigned Traveling Veterans 
Law Judge at the Atlanta RO in October 2005.  A transcript of 
the RO proceedings is of record and has been reviewed by the 
Board.  

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to the claim.  
The pertinent regulation with regard to new and material 
evidence provides that new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

The pertinent evidence of record at the time of the June 1999 
rating decision consisted primarily of the service medical 
records, the veteran's military personnel records, reports of 
VA outpatient treatment on periodic occasions beginning in 
1997, and the report of a VA examination accorded the veteran 
in October 1998.  The VA outpatient records showed varying 
psychiatric diagnoses, including one of dysthymia/anxiety in 
April 1998.  At the time of the VA psychiatric examination in 
October 1998, for some reason the claims folder was not 
available to the examiner for review.  The veteran complained 
of flashbacks to combat.  He also referred to seeing dead 
bodies, friends being killed, and helicopters crashing.  The 
examiner stated that the veteran was suffering from signs and 
symptoms of PTSD and the examination diagnoses included 
chronic PTSD with depression.

The RO found that the veteran did not provide verifiable 
information such as names, dates, and places with reference 
to his stressor incidents.  He was sent a letter in March 
1998 requesting more specific information regarding the 
stressful events or incidents he reportedly encountered in 
service.  However, at the time of the rating decision in June 
1999, no reply to the request had been received by the RO.  

Evidence presented or secured since the 1999 decision 
includes additional VA treatment records that include a 
diagnosis of PTSD, and various statements submitted by the 
veteran and his representative.  Additionally, the veteran 
has submitted documentation confirming the deaths of four 
soldiers he knew in a helicopter crash in January 1966.  At 
the hearing before the undersigned in October 2005, he 
testified that although he did not witness the helicopter 
crash, he knew the individuals involved.  

The Board finds that the aforementioned evidence is new, in 
that it is not redundant of other evidence previously 
considered.  Moreover, the evidence is material to the issue 
under consideration, as it reflects that the veteran has been 
diagnosed with PTSD.  The new evidence showing a diagnosis of 
PTSD and providing information regarding the activities of 
the veteran's unit raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence having been submitted, the veteran 
is entitled to have his claim considered on a de novo basis.  
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires the following:  (1) 
Medical evidence of a diagnosis of PTSD, which is presumed to 
include both the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed inservice stressor; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a link, or 
nexus, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. §§ 3.304 (f), 4.125; Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

VA medical evidence of record reveals a primary psychiatric 
diagnosis of PTSD resulting from stressful experiences while 
serving in Vietnam.

With regard to the question of verification of the veteran's 
alleged stressors, his personnel records revealed that he 
served in Vietnam from August 1965 to August 1966.  His 
principal duty assignment there was as a wire man with the 
478th Aviation Company.  

Various communications from the veteran are not as specific 
as one might like.  However, the veteran has provided 
information concerning the deaths of several individuals with 
whom he was associated in a helicopter crash in January 1966.  
At the hearing before the undersigned Traveling Veterans Law 
Judge in October 2005, the veteran testified that he was not 
an eye witness to the crash, but one of the individuals 
killed was a very close friend of his.  In additional 
testimony he claimed that he was initially scheduled to go on 
the flight, but another guy took his place, (transcript, 
p.7).  Also, the veteran indicated that the mission of his 
aviation unit was to transport ammunition and fuel, pick up 
downed aircraft, move Howitzers, or anything else that needed 
to be moved (transcript, p. 2).  He added that he also served 
on perimeter guard duty, and occasionally flew on helicopters 
to essentially provide added security.  He recalled that 
there were times when the unit was exposed to enemy fire in 
the form of rocket and mortar attacks (transcript, p. 3).  

Affording the veteran the benefit of the doubt, the Board 
finds the information provided by the veteran is reasonably 
sufficient to verify that he himself actually participated in 
combat operations while serving in Vietnam.  His unit was 
stationed in an area of the country where exposure to hostile 
fire was a common occurrence.  The Board therefore finds that 
there is sufficient information to verify that the veteran 
himself participated in combat operations.  See Pentecost v. 
Principi, 16 Vet. App.  124 (2002); 38 C.F.R. § 3.102.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  

In Pentecost, the United States Court of Appeals for Veterans 
Claims (Court) opined that the fact that a veteran who had a 
known combat military occupational specialty and was 
stationed with a unit that was present while enemy attacks 
occurred was strongly suggestive that the veteran himself was 
in fact exposed to such attacks.  As noted in Suozzi v. 
Brown, 10 Vet. App. 307 (1997), a stressor need not be 
corroborated in every detail.  There is no requirement in 
case law that there needs to be a high level of exposure to 
combat.  Corroboration of the veteran's personal 
participation in such events is not necessary.  Pentecost at 
128.

In this case, although, as noted above, more specific 
information concerning the veteran's stressful experiences 
would have been desirable, the Board finds that there is 
adequate evidence of record to make a decision at this time.  
The Board essentially accepts the veteran's basic assertion 
that he was exposed to enemy fire while serving in Vietnam.  
The veteran has a current, valid diagnosis of PTSD and his 
PTSD has been reported to be related to his service in 
Vietnam.  Clearly, the evidence of record is at least in 
relative equipoise.  Under the circumstances, the 




veteran prevails as to his claim for service connection for 
PTSD with application of the benefit of the doubt in his 
favor.  


ORDER

Service connection for PTSD is allowed.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


